DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rob Pyatt on June 25, 2021.
The application has been amended as follows: 
(Currently Amended) A method of using a computer system to assist in planning a trajectory for a surgical insertion into a skull to a target representing an anatomical region, the method comprising:
providing the computer system with a three-dimensional image representation of the skull and brain which has been parcellated into anatomical regions, including an identification of critical objects comprising structures within the brain to be avoided during the surgical insertion;
providing the computer system with a region of interest corresponding to a target anatomical region within the brain representing the target of the trajectory for the surgical insertion, said target anatomical region corresponding to an anatomical structure of the brain;
determining a metric for voxel locations within the target anatomical region, the metric being based on the target anatomical region and representing the suitability of each of the voxel locations to be a target location for the trajectory, the metric being further based on distance inside the region of interest, such that the suitability of a voxel location increases with distance inside the region of interest;
based on the metric, selecting a set of one or more voxel locations having the greatest suitability according to the metric within the region of interest, each of the one or more selected voxel locations representing a potential target 
identifying a trajectory for the surgical insertion to a potential target location in the region of interest.
(Original) The method of claim 1, wherein the set of one or more voxel locations comprises multiple voxel locations, each corresponding to a respective potential target location, and wherein identifying a trajectory comprises:
for each of the potential target locations, determining one or more trajectories to that potential target location; and
selecting the trajectory for the surgical insertion from the determined trajectories to the multiple potential target locations.  
(Original) The method of claim 2, further comprising: 	 
for each of the potential target locations, determining multiple trajectories to that potential target location;
for each of the potential target locations, identifying an optimal trajectory to that potential target location from said multiple trajectories; and
selecting the trajectory for the surgical insertion from the optimal trajectories to the multiple potential target locations.
(Previously Presented) The method of claim 1, wherein the selection of the trajectory for the surgical insertion from the determined or optimal trajectories is based on at least trying to minimise a risk factor associated with the trajectories.
(Previously Presented) The method of claim 1, wherein the metric is independent of any trajectory leading to the voxel location for which the metric is being calculated.
(Currently Amended) The method of claim 1, wherein the metric is based on at least one of:


proximity to a medial surface of the region of interest, such that the suitability of a voxel location within the region of interest increases with closeness to the medial surface; and
a weighted sum of a first factor representing distance inside the region of interest and a second factor based on distance from the nearest surface of the critical objects.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled) 
(Previously Presented) The method of claim 1, further comprising imposing a constraint on selecting the set of one or more voxel locations to represent potential target locations, said constraint requiring a predetermined minimum distance between the potential target locations within the region of interest.
(Previously Presented) The method of claim 1, wherein said selecting a set of one or more voxel locations includes:
generating a set of multiple candidate voxel locations; and
spatially clustering the multiple candidate voxel locations.
(Original) The method of claim 12, wherein N electrodes (N>1) are to be inserted into said region of interest, and said spatial clustering is configured to form N clusters, each cluster corresponding to a respective electrode for insertion.
(Previously Presented) The method of claim 12, wherein selecting a set of one or more voxel locations comprises selecting one or more voxel locations for each cluster from said spatial clustering.
(Original) The method of claim 14, wherein, for each cluster, the one or more voxel locations are selected that have the largest suitability according to the metric.
(Previously Presented) The method of claim 12, wherein the set of multiple candidate voxel locations is generated by iterative flooding.
(Previously Presented) The method of claim 1, further comprising providing multiple regions of interest, and selecting a respective trajectory for each region of interest. 
(Original) The method of claim 17, wherein the trajectories for the regions of interest are subject to a constraint to reduce potential interference between trajectories to regions of interest.
(Previously Presented) The method of claim 1, wherein the set of one or more voxel locations comprises M voxel locations, each corresponding to a respective potential target location, where M is in the range 3 to 50, preferably 5 to 25, preferably 8 to 15.
(Previously Presented) The method of claim 1, wherein the three-dimensional image representation comprises data from computed tomography and/or magnetic resonance imaging.
(Previously Presented) The method of claim 1, wherein the surgical insertion is to be used for implanting an electrode into the skull.
(Previously Presented) A non-transitory computer-readable medium comprising program instructions in machine-readable format that when executed by one or more processors in a computer system cause the computer system to implement the method of claim 1.
(Cancelled)
(Currently Amended) A computer system to assist in planning a trajectory for a surgical insertion into a skull to a target representing an anatomical region, the computer system being configured to:
provide the computer system with a three-dimensional image representation of the skull which has been parcellated into anatomical regions, including an identification of critical objects comprising structures within the skull to be avoided during the surgical insertion;
provide the computer system with a region of interest corresponding to a target anatomical region within the skull representing the target of the trajectory for the surgical insertion, said target anatomical region corresponding to an anatomical structure of the brain;
determine a metric for voxel locations within the target anatomical region , the metric being further based on distance inside the region of interest, such that the suitability of a voxel location increases with distance inside the region of interest;
based on the metric, select a set of one or more voxel locations having the greatest suitability according to the metric within the region of interest, each of the one or more selected voxel locations representing a potential target location for the trajectory, wherein the set of one or more voxel locations comprises multiple voxel locations, each voxel location in the set corresponding to a respective potential target location, and each voxel location in the set representing a local maximum of the metric; and
identify a trajectory for the surgical insertion to a potential target location in the region of interest.
(Cancelled)
(Cancelled)
Allowable Subject Matter

Claims 1-6, 11-22, 24 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 06/14/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272 7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIZAR N SIVJI/Primary Examiner, Art Unit 2647